Case 4:17-cv-00079-RGE-SBJ Document 137 Filed 11/14/18 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

CENTRAL DIVISION
JOHN DOE,
No. 4:17-cv-079-RGE-SBJ

Plaintiff,
VS.
GRINNELL COLLEGE, SARAH DEFENDANTS’ MOTION TO SEAL
MOSCHENROSS, ANGELA VOOS, and PORTIONS OF REPLY MATERIALS IN
BAILEY ASBERRY, IN FURTHER IN SUPPORT OF THEIR

MOTION FOR SUMMARY
Defendants. JUDGMENT

 

 

Defendants Grinnell College, Sarah Moschenross, Angela Voos, and Bailey Asberry
move the Court for leave to file under seal certain reply materials in further support of their
motion for summary judgment. In support of their Motion, Defendants state:

1. Defendants intend to file a reply brief in further support of their motion for
summary judgment. The contents of the brief contain eitations and references to materials related
to student misconduct that must be maintained under seal. Defendants have prepared a redacted
version to file publically. Defendants also wish to file an unredacted version for the Court’s
review, which would need to be sealed pursuant to the Court’s order on the same.

2. Defendants prepared a response to Plaintiff's Statement of Additional Facts,
which contains citations and references to student misconduct and other issues that must be
maintained under seal. Defendants have prepared a redacted version to file publically.
Defendants also wish to file an unredacted version for the Court’s review, which would need to
be sealed pursuant to the Court’s order on the same.

3. Defendants prepared a supporting appendix, which contains material about
Case 4:17-cv-00079-RGE-SBJ Document 137 Filed 11/14/18 Page 2 of 3

student misconduct that must be maintained as confidential pursuant to the Court’s order on the
same.

4. To comply with the Court’s Order and the Local Rules, Defendants must file
these materials under seal.

For the foregoing reasons, Defendants respectfully request leave to file under seal certain

reply materials in support of their Motion for Summary Judgment.

/s/ Frank Boyd Harty

Frank Boyd Harty

Nyemaster Goode, P.C.

700 Walnut Street, Suite 1600
Des Moines, Iowa 50309
Telephone: 515-283-3100
Facsimile: 515-283-8045

Email: fharty@nyemaster.com

and

/s/ Frances M. Haas

Frances M. Haas

Nyemaster Goode, P.C.

625 First Street SE, Suite 400
Cedar Rapids, lowa 52401
Telephone: 319-286-7000
Facsimile: 319-286-7050

Email: fmhaas@nyemaster.com

ATTORNEYS FOR DEFENDANTS GRINNELL
COLLEGE, SARAH MOSCHENCROSS,
ANGELA VOOS, AND BAILEY ASBERRY

 
Case 4:17-cv-00079-RGE-SBJ Document 137 Filed 11/14/18 Page 3 of 3

CERTIFICATE OF SERVICE

 

I hereby certify that on November 14, 2018 I electronically filed the foregoing document
with the Clerk of Court using the ECF system which will send notification of such filing to the
following:

David H. Goldman, Esq.

Phillip F. Van Liew, Esq.

BABICH GOLDMAN, P.C.

501 S.W. 7" Street, Suite J

Des Moines, Iowa 50309

Telephone: (515) 244-4300

Email: dgoldman@babichgoldman.com
Email: pvanliew@babichgoldman.com

-AND-
Andrew T. Miltenberg, Esq. (pro hac vice)
Tara J. Davis, Esq. (pro hac vice)
Kara L. Gorycki, Esq. (pro hac vice)
Philip Byler, Esq. (pro hac vice)
NESNOFF & MILTENBERG, LLP
363 Seventh Avenue, Fifth Floor
New York, New York 10001
Telephone: (212) 736-4500
Email: AMiltenberg@nmllplaw.com
Email: tdavis@nmllplaw.com
Email: kgorycki@nmllplaw.com
Email: pbyler@nmllplaw.com

 

ATTORNEYS FOR PLAINTIFF JOHN DOE

/s/ Frances M. Haas
